Title: To James Madison from John Graham, 12 May 1808
From: Graham, John
To: Madison, James



Dear Sir
Department of State 12th. May 1808.

I had the Honor of writing you a few lines by the Post Rider who left this on Tuesday last for Orange Court House, and to send you the Dispatches which had just then been received from Mr. Pinkney and Genl. Armstrong together with several Letters from other Persons of which I enclosed a List.
Among the Letters which accompany this you will find two from Genl. Turreau.  One of these you gave me to lay before Mr. Gallatin.  I did so and with his approbation sent to the Genl. an answer of which the inclosed is a Copy.  From this you will see that the question as to Persons in the service of France is left for the decision of the President.
I have written today to Colo. Lear that the Ship Leonidas was taking in a Cargo of Naval & Military stores for Algeirs and would be ready to sail in a few days.  My Letter goes in a Vessel from Baltimore and may probably reach him before the arrival of the Leonidas.
Mr Erskine wishes the inclosed Copy of a Letter to him, from Govr. Hislop to be laid before you, as he thinks it may possibly produce a change in your opinion on the subject to which it relates; he is however so apprehensive that it will not, that he is unwilling to make a formal communication either of the Letter, or on the Subject of it, least a refusal on our part under such circumstances, to acceed to the request of Govr. Hislop, should produce irritation and thereby increase the differences existing between the two Countries.  This is in substance what he said to me.  I told him in reply that I would send you the Letter and informally let him know, what your answer was, when I received it.
As yet we have not been informed what Vessel has been chartered to take out Mr. Hill.  I wait for this information to apply to Genl. Turreau for his Passport; but as I understood that Mr. Erskine was going in a day or two on a Tour towards Hagers Town, I mentioned the subject to him and he at once promised to send two or three Blank Passports to the office to be used as occasion might require.  As yet however he has not sent them.  The Mail of Today brought a Letter from Mr. Rademaker covering a Passport for Mr. Hill & his Vessel and asking whether his (Mr. R) Secretary might be permitted to go to Rio Janeiro in this Vessel, on private Business, and return in her.  As I presumed that there would not be time for you to give an answer to this application I have sent the Letter to Mr. Gallatin with a request that he would let me know what I should say in reply to it.
With this Letter you will receive three or four parcels of news Papers, French, English & american and some Letters of which a List is inclosed.
I beg to be presented to Mrs. Madison and to offer you the assurances of My Highest Respect & Regard.

John Graham

